Eschweiler, J.
(dissenting in part). I dissent from so much of the majority opinion herein as construes sec. 1138m, Stats., as intending to give the county board the power to authorize and direct its county treasurer to become the exclusive purchaser for it of the lands sold for general táxes as therein described.
At the time of the enactment of this section by ch. 268, Laws 1917, there was then on the Statutes, and had been for a long time, sec. 1191, which reads as follows:
“Real property upon which the county holds any certificate of tax sale shall continue liable to taxation and to sale for unpaid taxes, and the county shall be the exclusive purchaser at the sale.”
The omission of the word “exclusive” in the new statute, *306sec. 1138m, which relates to the same power to purchase at tax sales as the older statute, sec. 1191, warrants a strong presumption that the word was purposely omitted. It is hardly likely that such a new statute would be drafted; several times amended, and then passed, without some consideration of the statutes on the same subject. Of course if it was purposely omitted it is judicial legislation to insert it.
The last sentence of sec. 1138m reads as follows:
“All laws relating to the sale or purchase of lands sold for the nonpayment of such taxes, and to the redemption of such lands, shall apply and be deemed to relate to the sale or purchase of such lands by the county.'”
The construction given by the majority to this law is to make this last sentence of sec. 1138m practically of no effect at least as to several important provisions. Among such laws is sec. 1135, which provides that the treasurer shall continue to offer for sale the respective parcels until so much of each parcel thereof shall be sold as shall be sufficient to pay the taxes, etc. This section is wiped out by permitting the county treasurer to become the exclusive purchaser at such sale.
Sec. 1136 provides that the person offering at such sale to pay the taxes, interest, and charges on any tract, of land for the least quantity thereof shall be the purchaser of such quantity, and provides that only in case no bid be made for a portion of such tract of land then the whole of said tract shall be sold.
Sec. 1138 provides that where a tract cannot be sold for the amount of taxes, interest, and charges it shall be passed over for the time being, but shall be reoffered for sale before the close of the sale.
These two sections also seem to be entirely discarded, in spite of its express language, by the construction now given to sec. 1138m. The mere fact that the county would occupy a much more advantageous position in the tax-sale market as an exclusive purchaser than as a competitive purchaser does *307not appear to me to be sufficient'reason for charging the legislature with intending to obtain'the greater advantage rather than the lesser, when the effect of such choice is now declared to be that they have not done the one and cannot do the other. '
I think, therefore, that to place .such a construction upon a statute and then proceed to declare it unconstitutional is contrary to the heretofore universal practice of courts in always striving to adopt constructions which will support rather than overthrow legislation." State ex rel. Owen v. Donald, 161 Wis. 188, 192, 153 N.W. 238.
The sale of lands, the owner of-which hasfailed to pay his taxes, is primarily for the purpose of collecting revenues. Buell v. Arnold, 124 Wis. 65, 71, 102 N. W. 338; Iron River v. Bayfield Co. 106 Wis. 587, 592, 82 N. W. 559; Oneida Co. v. Tibbits, 125 Wis. 9, 12, 102 N. W. 897. It has never before been held that such statutes should be construed as intending to permit governmental agencies to become dealers in real estate.
A construction of this statute 'to the effect that the county might become a competitive bidder to the extent and On such lands as it deemed best, with other bidders on such sales, would, it seems to me, place the statute in harmony with the general revenue-producing purpose of the taxation statutes, insert nothing in the text which the legislature left out, and, above all,' recognize it as being within rather than without the constitutional power of the legislature.